


Exhibit 10.1

THE ALLSTATE CORPORATION
EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS
As Amended and Restated on September 8, 2003 effective as of June 1, 20041

I.     Purpose.

        The purpose of The Allstate Corporation Equity Incentive Plan for
Non-Employee Directors (the "Plan") is to promote the interests of The Allstate
Corporation (the "Company") by providing an inducement to obtain and retain the
services of qualified persons as members of the Company's Board of Directors
(the "Board") and to align more closely the interests of such persons with the
interests of the Company's stockholders by providing a significant portion of
the compensation provided to such persons in the form of equity securities of
the Company.

II.    Administration.

        The Plan shall be administered by the Committee. The Committee shall
have full power to construe and interpret the Plan and Shares and Options
granted hereunder, to establish and amend rules for its administration and to
correct any defect or omission and to reconcile any inconsistency in the Plan or
in any Share or Option granted hereunder to the extent the Committee deems
desirable to carry the Plan or any Share or Option granted hereunder into
effect. Any decisions of the Committee in the administration of the Plan shall
be final and conclusive. The Committee may authorize any one or more of its
members, the secretary of the Committee or any officer of the Company to execute
and deliver documents on behalf of the Committee. Each member of the Committee,
and, to the extent provided by the Committee, any other person to whom duties or
powers shall be delegated in connection with the Plan, shall incur no liability
with respect to any action taken or omitted to be taken in connection with the
Plan and shall be fully protected in relying in good faith upon the advice of
counsel, to the fullest extent permitted under applicable law.

III.  Eligibility.

        Each Non-Employee Director shall be eligible to participate in the Plan.

IV.    Limitation on Aggregate Shares.

        A.    Maximum Number of Shares.    The aggregate maximum number of
Shares that may be granted pursuant to the Plan or delivered upon exercise of
Options granted pursuant to the Plan shall be 580,000 shares. Such maximum
number of Shares is subject to adjustment under the provisions of Section IV.B.
The Shares to be granted pursuant to the Plan or delivered

--------------------------------------------------------------------------------

1Until June 1, 2004, the Plan as amended and restated on September 18, 2000,
effective as of June 1, 2001, shall remain in effect.

1

--------------------------------------------------------------------------------

upon exercise of Options may be either (i) authorized but unissued Shares or
(ii) Shares previously issued which have been reacquired by the Company
("Treasury Shares"); provided, however, that on or after June 1, 2001, only
Treasury Shares shall be granted pursuant to the Plan or delivered upon exercise
of Options (other than upon exercise of Options granted prior to such date). In
the event any Option or Reload Option shall, for any reason, terminate or expire
or be surrendered without having been exercised in full, the Shares subject to
such Option or Reload Option but not purchased thereunder shall be available for
future Options or Reload Options to be granted under the Plan.

        B.    Adjustment.    The maximum number of Shares referred to in
Section IV.A of the Plan, the number of Shares granted pursuant to Section VI of
the Plan, the number of Options granted pursuant to Section VII of the Plan, and
the option price and the number of Shares which may be purchased under any
outstanding Option granted under Section VII of the Plan shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding Shares as the result of (i) the declaration and payment of a
dividend payable in Common Stock, or the division of the Common Stock
outstanding at the date hereof (or the date of the grant of any such outstanding
Option, as applicable) into a greater number of Shares without the receipt of
consideration therefor by the Company, or any other increase in the number of
such Shares of the Company outstanding at the date hereof (or the date of the
grant of any such outstanding Option, as applicable) which is effective without
the receipt of consideration therefor by the Company (exclusive of any Shares
granted by the Company to employees of the Company or any of its Subsidiaries
without receipt of separate consideration by the Company), or (ii) the
consolidation of the Shares outstanding at the date hereof (or the date of the
grant of any such outstanding Option, as applicable) into a smaller number of
Shares without the payment of consideration thereof by the Company, or any other
decrease in the number of such Shares outstanding at the date hereof (or the
date of the grant of any such outstanding Option, as applicable) effected
without the payment of consideration by the Company; provided, however, that the
total option price for all Shares which may be purchased upon the exercise of
any Option granted pursuant to the Plan (computed by multiplying the number of
Shares originally purchasable thereunder, reduced by the number of such Shares
which have theretofore been purchased thereunder, by the original option price
per share before any of the adjustments herein provided for) shall not be
changed.

        In the event of a change in the Common Stock as presently constituted
which is limited to a change of the Company's authorized shares with a par value
into the same number of shares with a different par value or without par value,
the shares resulting from any such change will be deemed to be the Common Stock
within the meaning of this Plan and no adjustment will be required pursuant to
this Section IV.B.

        The foregoing adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Section IV.B, a Non-Employee Director shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class.

2

--------------------------------------------------------------------------------

V.     Definitions.

        The following terms shall have the meanings set forth below when used
herein:

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Committee" means the Nominating and Governance Committee of the Board,
any successor committee of the Board performing similar functions or, in the
absence of such a committee, the Board.

        "Common Stock" means the Common Stock, par value $.01 per share, of the
Company.

        "Disability" means a mental or physical condition which, in the opinion
of the Committee, renders a Non-Employee Director unable or incompetent to carry
out his or her duties as a member of the Board and which is expected to be
permanent or for an indefinite duration.

        "Election Shares" means any Shares issued to a Non-Employee Director
pursuant to the election of such person to receive such Shares in lieu of cash
compensation made in accordance with Section VIII.B.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" of any Share means, as of any applicable date, the
mean between the high and low prices of the Shares as reported on the New York
Stock Exchange-Composite Tape, or if no such reported sale of the Shares shall
have occurred on such date, on the next preceding date on which there was such a
reported sale.

        "Initial Election Date" means, for each Non-Employee Director, the later
to occur of (i) the date the Plan is approved and adopted by the Company's
stockholders pursuant to Section XIII of the Plan, and (ii) the date of such
member's initial election or appointment to the Board.

        "Non-Employee Director" means each member of the Board who is not an
officer or employee of the Company or any of its Subsidiaries.

        "Option" means an option to purchase shares of Common Stock.

        "Shares" means shares of Common Stock.

        "Subsidiary" means any partnership, corporation, association, limited
liability company, joint stock company, trust, joint venture, unincorporated
organization or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or

3

--------------------------------------------------------------------------------

trustees thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more of the other Subsidiaries of the Company or a
combination thereof, or (ii) if a partnership, association, limited liability
company, joint stock company, trust, joint venture, unincorporated organization
or other business entity, a majority of the partnership or other similar equity
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more Subsidiaries of the Company or a
combination thereof. For purposes hereof, the Company or a Subsidiary shall be
deemed to have a majority ownership interest in a partnership, association,
limited liability company, joint stock company, trust, joint venture,
unincorporated organization or other business entity if the Company or such
Subsidiary shall be allocated a majority of partnership, association, limited
liability company, joint stock company, trust, joint venture, unincorporated
organization or other business entity gains or losses or shall be or control the
managing director, the trustee, the manager or the general partner of such
partnership, association, limited liability company, joint stock company, trust,
joint venture, unincorporated organization or other business entity.

VI.   Formula Restricted Stock Grants for Non-Employee Directors.

        A.    Annual Grant of Shares.    Beginning December 1, 2004, on
December 1 of each year 2,000 Shares shall automatically be granted to each
Non-Employee Director serving on the Board on such date who has served in such
capacity since June 1 of such year. If any person serving as a Non-Employee
Director on June 1 of 2004 or any subsequent year ceases to serve as a director
of the Company prior to December 1 of such year, such director shall be
automatically granted on his or her last day of service a number of Shares equal
to (i) 2,000 multiplied by (ii) a fraction, the numerator of which is the number
of full calendar months such Non-Employee Director has served on the Board
during the period beginning on such June 1 and ending on such director's last
date of service and the denominator of which is 6.

        B.    Grant for Newly Appointed Directors.    If after June 1, 2004 a
Non-Employee Director is initially elected or appointed to the Board effective
on any date other than June 1, such Non-Employee Director shall automatically be
granted, on the June 1 following the date he or she joins the Board (or such
earlier date as he or she ceases to serve as a director), a number of Shares
equal to (i) 2,000 multiplied by (ii) a fraction, the numerator of which is the
number of full calendar months such Non-Employee Director has served on the
Board during the period beginning on the date such director joined the Board and
ending on the following May 31 (or such earlier date as he or she ceases to
serve as a director) and the denominator of which is 6; provided that such
fraction shall in no event be greater than one.

        C.    Rounding of Share Amounts.    To the extent that application of
the foregoing formulas would result in fractional Shares being issuable, such
Non-Employee Director shall be granted a number of Shares equal to the nearest
whole number of Shares.

        D.    Payment for Estimated Taxes.    In addition, the Company shall pay
to each Non-Employee Director, in cash, as soon as practicable after each
issuance of Shares pursuant to this Section VI prior to June 1, 2004, an amount
equal to the estimated increase in such Non-

4

--------------------------------------------------------------------------------

Employee Director's federal, state and local tax liabilities as a result of such
grant of Shares, assuming the maximum statutory tax rates applicable to such
Non-Employee Director.

        E.    Restrictions.    The Non-Employee Directors shall have no rights
as a shareholder with respect to any Shares to be granted pursuant to this
Section VI prior to the time such Shares are granted. Upon such grant, the
Shares shall be represented by a stock certificate registered in the name of the
holder. The Shares granted pursuant to this Section VI shall be fully vested,
but shall be subject to certain restrictions during the Non-Employee Director's
service as a director of the Company and the one-year period following
termination of such service (the "Restriction Period"). The holder shall have
the right to enjoy all shareholder rights during the Restriction Period
(including the right to vote the Shares and the right to receive any cash or
other dividends paid in respect thereof) with the exception that (i) the holder
may not sell, transfer, pledge or assign the Shares during the Restriction
Period, and (ii) the Company shall retain custody of the certificates
representing the Shares during the Restriction Period.

        All restrictions shall lapse and the holder of the Shares shall be
entitled to the delivery of a stock certificate or certificates representing the
Shares (and to the removal of any restrictive legend set forth on such
certificates) upon the earlier of (i) the date of the holder's death or
Disability, and (ii) one year after the date on which the holder is no longer
serving as a director of the Company.

VII. Formula Stock Option Grants for Non-Employee Directors.

        A.    Annual Grant of Options.    On June 1 of each year, beginning
June 1, 2001, Options to purchase 4,000 Shares shall automatically be granted to
each Non-Employee Director serving on the Board on such date. If any such
Non-Employee Director will be required to retire (pursuant to the policies of
the Board) during the 12 month period beginning on the date of any grant (or if
any such Non-Employee Director has notified the Board that he or she intends to
resign from the Board for any reason during the 12 month period beginning on the
date of any grant), such director shall instead be granted on June 1 of the
relevant year Options to purchase a number of Shares equal to (i) 4,000,
multiplied by (ii) a fraction, the numerator of which is the number of full
calendar months such Non-Employee Director will serve on the Board during the
period beginning on such June 1 and ending on such director's last date of
service and the denominator of which is 12.

        B.    Grant for Newly Appointed Directors.    If after June 1, 2001 a
Non-Employee Director is initially elected or appointed to the Board effective
on any date other than June 1, such Non-Employee Director shall automatically be
granted, on the date he or she joins the Board, Options to purchase a number of
Shares equal to (i) 4,000, multiplied by (ii) a fraction, the numerator of which
is the number of full calendar months such Non-Employee Director will serve on
the Board during the period beginning on the date such director joins the Board
and ending on the following May 31 and the denominator of which is 12.

        C.    Option Exercise Price.    The exercise price per Share for each
Option shall be 100% of the Fair Market Value of a Share on the date of grant,
subject to Section IV.B.

5

--------------------------------------------------------------------------------

        D.    Term of Options.    Each Option shall be exercisable for ten years
after the date of grant, subject to Section VII.F.

        E.    Conditions and Limitations on Exercise.    

        (i)    Vesting.    Each Option shall vest in three installments as
follows: (i) on each of the first and second anniversaries of the date of grant,
as to one-third of the Shares subject to such Option (with any resulting
fractional Share rounded to the nearest whole Share) and (ii) on the third
anniversary of the date of grant, as to the remaining unvested portion of such
Option. Upon a Non-Employee Director's mandatory retirement pursuant to the
policies of the Board, the unvested portions of any outstanding Options held by
such Non-Employee Director shall fully vest. Upon the termination of a
Non-Employee Director's tenure for any other reason, the unvested portions of
any outstanding Options shall expire and no Options granted to such Non-Employee
Director shall vest after the termination of such director's tenure on the
Board.

        (ii)    Exercise.    Each Option shall be exercisable in one or more
installments and shall not be exercisable for less than 100 Shares, unless the
exercise represents the entire remaining exercisable balance of a grant or
grants. Each Option shall be exercised by delivery to the Company of written
notice of intent to purchase a specific number of Shares subject to the Option.
The option price of any Shares as to which an Option shall be exercised shall be
paid in full at the time of the exercise. Payment may, at the election of the
Non-Employee Director, be made in any one or any combination of the following
forms:

        (a)   check or wire transfer of funds in such form as may be
satisfactory to the Committee;

        (b)   delivery of Shares valued at their Fair Market Value on the date
of exercise or, if the date of exercise is not a business day, the next
preceding business day;

        (c)   through simultaneous sale through a broker of unrestricted Shares
acquired on exercise, as permitted under Regulation T of the Federal Reserve
Board; or

        (d)   by authorizing the Company in his or her written notice of
exercise to withhold from issuance a number of Shares issuable upon exercise of
such Option which, when multiplied by the Fair Market Value of Common Stock on
the date of exercise (or, if the date of exercise is not a business day, the
next preceding business day), is equal to the aggregate exercise price payable
with respect to the Option so exercised.

        In the event a Non-Employee Director elects to pay the exercise price
payable with

6

--------------------------------------------------------------------------------

respect to an Option pursuant to clause (b) above, (i) only a whole number of
Share(s) (and not fractional Shares) may be tendered in payment, (ii) such
Non-Employee Director must present evidence acceptable to the Company that he or
she has owned any such Shares tendered in payment of the exercise price (and
that such Shares tendered have not been subject to any substantial risk of
forfeiture) for at least six months prior to the date of exercise, and (iii) the
certificate(s) for all such Shares tendered in payment of the exercise price
must be accompanied by duly executed instruments of transfer in a form
acceptable to the Company. When payment of the Option exercise price is made by
the tender of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the Option being exercised and the Fair Market
Value of the Share(s) tendered in payment (plus any applicable taxes) shall be
paid by check or wire transfer of funds. No Non-Employee Director may tender
Shares having a Fair Market Value exceeding the aggregate exercise price payable
with respect to the Option being exercised.

        In the event a Non-Employee Director elects to pay the exercise price
payable with respect to an Option pursuant to clause (d) above, (i) only a whole
number of Share(s) (and not fractional Shares) may be withheld in payment and
(ii) such Non-Employee Director must present evidence acceptable to the Company
that he or she has owned a number of Shares at least equal to the number of
Shares to be withheld in payment of the exercise price (and that such owned
Shares have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise. When payment of the Option exercise
price is made by the withholding of Shares, the difference, if any, between the
aggregate exercise price payable with respect to the Option being exercised and
the Fair Market Value of the Share(s) withheld in payment (plus any applicable
taxes) shall be paid by check or wire transfer of funds. No Non-Employee
Director may authorize the withholding of Shares having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the Option being
exercised. Any withheld Shares shall no longer be issuable under such Option.

        F.    Additional Provisions.    

        (i)    Accelerated Expiration of Options Upon Termination of
Directorship.    Upon the termination of a Non-Employee Director's tenure for
any reason, each outstanding vested and previously unexercised Option shall
expire three months after the date of such termination; provided that (a) upon
the termination of a Non-Employee Director's tenure as a result of death or
Disability, each outstanding vested and previously unexercised Option shall
expire two years after the date of his or her termination as a director, and
(b) upon the mandatory retirement of a Non-Employee Director pursuant to the
policies of the Board, each outstanding vested and previously unexercised Option
shall expire five years after the date of his or her termination as a director.
In no event shall the provisions of this Section VII.F operate to extend the
original expiration date of any Option.

        (ii)    Sale of the Company.    In the event of a merger of the Company
with or into another corporation constituting a change of control of the
Company, a sale of all or substantially all of the Company's assets or a sale of
a majority of the Company's outstanding voting securities (a "Sale of the
Company"), the Options may be assumed by

7

--------------------------------------------------------------------------------

the successor corporation or a parent of such successor corporation or
substantially equivalent options may be substituted by the successor corporation
or a parent of such successor corporation, and if the successor corporation does
not assume the Options or substitute options, then all outstanding and unvested
Options shall become immediately exercisable and all outstanding Options shall
terminate if not exercised as of the date of the Sale of the Company (or other
prescribed period of time). The Company shall provide at least 30 days prior
written notice of the Sale of the Company to the holders of all outstanding
Options, which notice shall state whether (a) the Options will be assumed by the
successor corporation or substantially equivalent options will be substituted by
the successor corporation, or (b) the Options are thereafter vested and
exercisable and will terminate if not exercised as of the date of the Sale of
the Company (or other prescribed period of time).

        (iii)    Liquidation or Dissolution.    In the event of the liquidation
or dissolution of the Company, Options shall terminate immediately prior to the
liquidation or dissolution.

        G.    Grant of Reload Options.    A Non-Employee Director who exercises
all or any portion of an Option granted under the Plan before June 1, 2004 by
the tender or withholding of Shares which have a Fair Market Value equal to not
less than 100% of the exercise price for such Options (the "Exercised Options")
shall be granted, subject to Section IV, an additional option (a "Reload
Option") for a number of Shares equal to the sum of the number of Shares
tendered or withheld in payment of the exercise price for the Exercised Options.
Options granted on and after June 1, 2004 shall not provide for the grant of a
Reload Option upon exercise.

        Reload Options shall be subject to the following terms and conditions:

        (i)    the grant date for each Reload Option shall be the date of
exercise of the Exercised Option to which it relates;

        (ii)   subject to clause (iii) below, the Reload Option may be exercised
at any time during the unexpired term of the Exercised Option (subject to
earlier termination thereof as provided in the Plan); and

        (iii)  the other terms of the Reload Option shall be the same as the
terms of the Exercised Option to which it relates and shall be subject to the
provisions of the Plan, except that (a) the option price shall be the Fair
Market Value of the Shares on the grant date of the Reload Option, (b) no Reload
Option may be exercised within six months from the grant date thereof, and
(c) no other Reload Option shall be granted upon exercise of such Reload Option.

        H.    Non-Qualified Stock Options.    All Options granted under the Plan
shall be non-qualified options not entitled to special tax treatment under Code
Section 422, as may be amended from time to time.

VIII. Election to Receive Stock in Lieu of Cash Compensation

8

--------------------------------------------------------------------------------

        A.    General.    A Non-Employee Director may elect to reduce the cash
compensation otherwise payable for services to be rendered by him or her as a
director for any period beginning on June 1 and continuing to the following
May 31 (or such other period for which cash compensation is payable to
Non-Employee Directors pursuant to the policies of the Board), beginning June 1,
1996 and to receive in lieu thereof Election Shares as provided in this
Section VIII.

        B.    Election.    By the later of (i) the date of the Company's annual
meeting of stockholders next preceding the June 1 to which such election relates
(but in no event less than five business days prior to such June 1) and
(ii) such Non-Employee Director's Initial Election Date, each Non-Employee
Director may make an irrevocable election to receive, in lieu of all or a
specified percentage (which percentage shall be in 10% increments) of the cash
compensation to which such director would otherwise be entitled as a member of
the Board and any committee thereof (including the annual retainer fee and any
meeting or other fees payable for services on the Board or any committee
thereof, but excluding any reimbursement for out-of-pocket expenses) for the
year beginning the following June 1 (or such other period for which cash
compensation is payable to such Non-Employee Director pursuant to the policies
of the Board), an equivalent value in Election Shares granted in accordance with
this Section VIII. An election shall be effective (i) if made in accordance with
clause (i) of the preceding sentence, beginning on the June 1 following such
election; and (ii) if made on such Non-Employee Director's Initial Election
Date, immediately.

        Each such election shall (i) be in writing in a form prescribed by the
Company, (ii) specify the amount of cash compensation to be received in the form
of Election Shares (expressed as a percentage of the compensation otherwise
payable in cash), and (iii) be delivered to the Secretary of the Company. Such
election may not be revoked or changed thereafter except as to compensation for
services to be rendered in any 12 month period beginning on any June 1 at least
six months following such revocation or new election.

        C.    Issuance of Common Stock.    If a Non-Employee Director elects
pursuant to Section VIII.B above to receive Election Shares, there shall be
issued to such director promptly following each subsequent June 1 for which such
election is effective (or promptly following the first day of such other period
for which such election is effective) a number of Election Shares equal to the
amount of compensation otherwise payable for the 12 month period beginning on
such June 1 (or the other period for which such election is effective) divided
by the Fair Market Value of the Election Shares on such June 1 (or on the first
day of such other period). To the extent that the application of the foregoing
formula would result in fractional shares of Common Stock being issuable, cash
will be paid to the Non-Employee Director in lieu of such fractional Election
Shares based upon the Fair Market Value of such fractional Election Share.

        D.    Compliance with Exchange Act.    The election to receive Election
Shares is intended to comply in all respects with Rule 16b-3(d)(1) promulgated
under Section 16(b) of the Exchange Act such that the issuance of Election
Shares under the Plan on a grant date occurring at least six months after the
election shall be exempt from Section 16(b) of the Exchange Act.

9

--------------------------------------------------------------------------------

        E.    Grant Date.    The grant date for each Election Share for the
Non-Employee Director electing such option shall be the first day of the period
to which such election relates and is effective.

IX.   Miscellaneous Provisions.

        A.    Rights of Non-Employee Directors.    No Non-Employee Director
shall be entitled under the Plan to voting rights, dividends or other rights of
a stockholder prior to the issuance of Common Stock. Neither the Plan nor any
action taken hereunder shall be construed as giving any Non-Employee Director
any right to be retained in the service of the Company.

        B.    Limitations on Transfer and Exercise.    All Options granted under
the Plan shall not be transferable by the Non-Employee Director, other than by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order, as defined by Section 1 et seq, of the Code, Title I of ERISA
or the rules and regulations thereunder, and shall be exercisable during the
Non-Employee Director's lifetime only by such Non-Employee Director or by such
Non-Employee Director's guardian or other legal representative; provided,
however, that the vested portions of Options may be transferred by the
Non-Employee Director during his lifetime to (a) any member of his immediate
family, (b) to a trust established for the exclusive benefit of himself or one
or more members of his immediate family, or (c) to a partnership, the partners
of which are limited to the Non-Employee Director and members of his immediate
family. A transfer of an Option pursuant to this paragraph may only be effected
by the Company at the written request of a Non-Employee Director and shall
become effective only when recorded in the Company's record of outstanding
Options. In the event an Option is transferred as contemplated in this
paragraph, any Reload Options associated with such transferred Option shall
terminate, and such transferred Option may not be subsequently transferred by
the transferee except by will or the laws of descent and distribution.
Otherwise, a transferred Option shall continue to be governed by and subject to
the terms and limitations of the Plan and the relevant grant, and the transferee
shall be entitled to the same rights as the Non-Employee Director, as if no
transfer had taken place. As used in this paragraph, "immediate family" shall
mean, with respect to any person, his/her spouse, any child, stepchild or
grandchild, and shall include relationships arising from legal adoption.

        C.    Compliance with Laws.    No shares of Common Stock shall be issued
hereunder unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal, state, local and foreign
securities, securities exchange and other applicable laws and requirements. Each
Share granted pursuant to Section VI or Section VIII and each Option granted
pursuant to Section VII shall be subject to the requirement that if at any time
the Committee shall determine, in its discretion, that the listing, registration
or qualification of the Shares granted or subject to the Option upon any
securities exchange or under any state or federal securities or other law or
regulation, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to or in connection with the granting of
such Share, such Option or the issuance or purchase of Shares thereunder, no
such Share may be issued and no Option may be exercised or paid in Common Stock,
in whole or in part, unless such listing,

10

--------------------------------------------------------------------------------

registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The holder of
such Share or Option will supply the Company with such certificates,
representations and information as the Company shall request and shall otherwise
cooperate with the Company in obtaining such listing, registration,
qualification, consent or approval. The Committee may at any time impose any
limitations upon the sale of a Share or the exercise of an Option or the sale of
the Common Stock issued upon exercise of an Option that, in the Committee's
discretion, are necessary or desirable in order to comply with Section 16(b) of
the Exchange Act and the rules and regulations thereunder. The Committee may at
any time impose additional limitations, or may amend or delete the existing
limitations, upon the exercise of Options by the tender or withholding of Shares
in accordance with Section VII.E (including an amendment or deletion of the
related ownership period for Shares specified in such Section), if such
additional, amended or deleted limitations are necessary, desirable or no longer
required (as the case may be) to remain in compliance with applicable accounting
pronouncements relating to the treatment of the plan as a fixed plan for
accounting purposes.

        D.    Payment of Withholding Tax.    Whenever Shares are to be issued
pursuant to Section VI or Section VIII of the Plan or upon exercise of Options
issued pursuant to Section VII of the Plan, the Company shall be entitled to
require as a condition of delivery (i) that the participant remit an amount
sufficient to satisfy all federal, state and local withholding tax requirements
related thereto, (ii) the withholding of Shares due to the participant under the
Plan with a Fair Market Value equal to such amount, or (iii) any combination of
the foregoing.

        E.    Expenses.    The expenses of the Plan shall be borne by the
Company and its Subsidiaries.

        F.    Deemed Acceptance, Ratification and Consent.    By accepting any
Common Stock hereunder or other benefit under the Plan, each Non-Employee
Director and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.

        G.    Securities Act Registration.    The Company shall use its best
efforts to cause to be filed under the Securities Act of 1933, as amended, a
registration statement covering the Shares issued, and issuable upon exercise of
options granted, under the Plan.

        H.    Governing Law.    The provisions of the Plan shall be governed by
and construed in accordance with the laws of the State of Delaware.

        I.    Election Shares.    Pending the grant of Election Shares
hereunder, all compensation earned by a Non-Employee Director with respect to
which an election to receive the grant of Election Shares pursuant to
Section VIII.B has been made shall be the property of such director and shall be
paid to him or her in cash in the event that Election Shares are not granted by
the Company hereunder.

11

--------------------------------------------------------------------------------

        J.    Headings; Construction.    Headings are given to the sections of
the Plan solely as a convenience to facilitate reference. Such headings,
numbering and paragraphing shall not in any case be deemed in any way material
or relevant to the construction of the Plan or any provisions hereof. The use of
the singular shall also include within its meaning the plural, where
appropriate, and vice versa.

X.    This section intentionally left blank.

XI.   Amendment.

        The Plan may be amended at any time and from time to time by resolution
of the Board as the Board shall deem advisable; provided, however, that no
amendment shall become effective without stockholder approval if such
stockholder approval is required by law, rule or regulation. No amendment of the
Plan shall materially and adversely affect any right of any participant with
respect to any Options or Shares theretofore granted under the Plan without such
participant's written consent, except for any modifications required to maintain
compliance with any federal or state statute or regulation.

XII. Termination.

        The Plan shall terminate upon the earlier of the following dates or
events to occur:

        (i)    upon the adoption of a resolution of the Board terminating the
Plan; and

        (ii)   ten years from the date the Plan is initially approved and
adopted by the stockholders of the Company in accordance with Article XIII.

        Except as specifically provided herein, no termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person
without his or her consent with respect to any Options or Shares theretofore
granted under the Plan.

XIII. Stockholder Approval and Adoption.

        The Plan was originally adopted by the Board on March 12, 1996 and was
approved and adopted at a meeting of the stockholders of the Company held on
May 21, 1996. The Plan was amended and restated by the Board at meetings held on
November 12, 1996, August 14, 1997 and, in connection with a 2-for-1 stock split
in the form of a dividend, effective as of July 2, 1998. The Plan was further
amended and restated by the Board at meetings held on November 10, 1998, on
September 18, 2000, effective as of June 1, 2001 and on September 8, 2003
effective as of June 1, 2004. Until June 1, 2004, the Plan as amended and
restated on September 18, 2000, effective as of June 1, 2001 shall remain in
effect.

12

--------------------------------------------------------------------------------

